928 F.2d 399Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.M. Ismail SLOAN, individually and on behalf of his children,Shamema Honzagool Sloan, Michael R. Sloan and JessicaVithanage Sloan, infants, and on behalf of his mother, HelenMarjorie Sloan, Plaintiffs-Appellants,andVithanage Santhilatha, Rankoth Pedigedera Dayawathie, Plaintiffs,v.Charles ROBERTS, Shelby Roberts, Jay Roberts, LawrenceJanow, Boonchoo Yansabai, John Sobell, Stephen R. Pattison,Eileen F. Lewison, William Crawford, Marlee Anderson, FrankDavidson, III, Massie G. Ware, Jr., Sovran Bank, N.A.,Richard S. Miller, Sharon Haberer, David E. Haberer,Virginia Burks, Rick Groff, Amherst County Department ofSocial Services, Michael W. Cox, F.D. McFarland, Officer,Killis T. Howard, Creighton W. Sloan, W. Cassel Jacobson,Northwest Airlines, United States Department of State,Defendants-Appellees.
No. 90-1896.
United States Court of Appeals, Fourth Circuit.
Submitted March 4, 1991.Decided March 20, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Lynchburg.  James C. Turk, Chief District Judge.  (CA-90-79-L)
M. Ismail Sloan, appellant pro se.
Barbara J. Gaden, Office of the Attorney General of Virginia, Richmond, Va., Frank Gassaway Davidson, III, Davidson & Sakolosky, P.C., Leighton Summerson Houck, Caskie & Frost, Lynchburg, Va., William Sampson Kerr, Appomattox, Va., for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.1
PER CURIAM:


1
M. Ismail Sloan appeals from the district court's order dismissing without prejudice his writ of habeas corpus.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sloan v. Roberts, CA-90-79-L (W.D.Va. Dec. 19, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 Senior Judge Butzner did not participate in the consideration of this case.  The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. Sec. 46(d)